Citation Nr: 0837374	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the RO.  

As part of an October 2008 Written Brief Presentation, the 
veteran's representative included as an issue to be 
considered that of a rating in excess of 70 percent for 
bilateral hearing loss.  The Board notes that as this claim 
has not been perfected for appeal, it is not ripe for 
adjudication by the Board at this time.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran is service-connected for bilateral hearing loss, 
evaluated as 70 percent disabling; and for tinnitus, 
evaluated as 10 percent disabling.  Thus, the percentage 
criteria of 38 C.F.R. § 4.16(a) are met.  The remaining 
question is whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  

The veteran underwent a VA audio examination in May 2004.  
The supplied diagnosis was right ear mild to moderately 
severe sensorineural hearing loss and left ear moderately 
severe sensorineural hearing loss.  The examiner did not 
provide an opinion as to the impact the veteran's bilateral 
hearing loss had on the veteran's employability.  

By his submission of an increased rating claim for his 
bilateral hearing loss in July 2004 the veteran essentially 
alleged that the disorder had worsened.  A VA audio 
examination was not thereafter provided; however, a 
subsequent January 2005 private audio examination is shown to 
not have included an opinion regarding the veteran's 
employability.  

The veteran essentially claims that his bilateral hearing 
loss currently preclude employment.  As part of his October 
2004 TDIU claim (see VA Form 21-8940), the veteran reports 
having last worked full time as a teacher in May 1999 and 
being too disabled to work since May 2004.  He added that he 
had completed four years of college.  

A review of a February 2004 VA Form 21-4138 shows that the 
veteran claimed to be unable to work due to his inability to 
hear.  Based on these facts, an opinion regarding the 
veteran's employability is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, and 
otherwise complies with decisions by the 
United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008); and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the his service-
connected bilateral hearing loss.  The 
examiner should opine as to whether the 
veteran's service-connected bilateral 
hearing loss alone, without consideration 
of his numerous non-service-connected 
disabilities and age, render him unable 
to secure or follow a substantially 
gainful occupation.  

3.  Then, following completion of all 
indicated development, the RO should 
readjudicate the claim for a TDIU rating.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a Supplemental 
Statement of the Case and allow an 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



